Case 2:85-cv-04544-DMG-AGR Document 788 Filed 05/15/20 Page 1 of 4 Page ID #:37508



 1   JOSEPH H. HUNT
 2   Assistant Attorney General
     WILLIAM C. PEACHEY
 3   Director, District Court Section
 4   Office of Immigration Litigation
     WILLIAM C. SILVIS
 5   Assistant Director, District Court Section
 6   Office of Immigration Litigation
     SARAH B. FABIAN
 7   Senior Litigation Counsel, District Court Section
 8
     Office of Immigration Litigation
           P.O. Box 868, Ben Franklin Station
 9         Washington, D.C. 20044
10
           Tel: (202) 532-4824
           Fax: (202) 305-7000
11         Email: sarah.b.fabian@usdoj.gov
12
     Attorneys for Defendants
13

14
                       UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     JENNY LISETTE FLORES; et al.,           ) Case No. CV 85-4544
16                                           )
17           Plaintiffs,                     ) NOTICE FILING JUVENILE
                                             ) COORDINATOR REPORTS
18                v.                         )
19                                           )
     WILLIAM P. BARR, Attorney               )
20   General of the United States; et al.,   )
21                                           )
             Defendants.                     )
22                                           )
23
                                             )

24

25

26
Case 2:85-cv-04544-DMG-AGR Document 788 Filed 05/15/20 Page 2 of 4 Page ID #:37509



 1         On April 24, 2020, the Court ordered Defendants to file interim compliance
 2
     reports from Ms. Deane Dougherty, the Juvenile Coordinator for U.S. Immigration
 3

 4   and Customs Enforcement (“ICE”), and Ms. Aurora Miranda-Maese, the Juvenile

 5   Coordinator for the U.S. Department of Health and Human Services, Office of
 6
     Refugee Resettlement (“ORR”) (ECF No. 784). In accordance with the Court’s
 7

 8
     Order, ICE and ORR submits the attached compliance reports for the Court’s

 9   consideration.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                            1
Case 2:85-cv-04544-DMG-AGR Document 788 Filed 05/15/20 Page 3 of 4 Page ID #:37510



 1
     DATED:    May 15, 2020           Respectfully submitted,
 2

 3
                                      JOSEPH H. HUNT
                                      Assistant Attorney General
 4

 5
                                      WILLIAM C. PEACHEY
                                      Director, District Court Section
 6                                    Office of Immigration Litigation
 7
                                      WILLIAM C. SILVIS
 8                                    Assistant Director, District Court Section
                                      Office of Immigration Litigation
 9

10                                    /s/ Sarah B. Fabian
                                      SARAH B. FABIAN
11
                                      Senior Litigation Counsel
12                                    Office of Immigration Litigation
                                      District Court Section
13
                                      P.O. Box 868, Ben Franklin Station
14                                    Washington, D.C. 20044
                                      Tel: (202) 532-4824
15
                                      Fax: (202) 305-7000
16                                    Email: sarah.b.fabian@usdoj.gov
17
                                      Attorneys for Defendants
18

19

20

21

22

23

24

25

26

                                        2
Case 2:85-cv-04544-DMG-AGR Document 788 Filed 05/15/20 Page 4 of 4 Page ID #:37511



 1                               CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on May 15, 2020, I served the foregoing pleading and

 4   attachments on all counsel of record by means of the District Clerk’s CM/ECF
 5
     electronic filing system.
 6

 7

 8                                               /s/ Sarah B. Fabian
 9                                               SARAH B. FABIAN
                                                 U.S. Department of Justice
10                                               District Court Section
11                                               Office of Immigration Litigation

12                                               Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26
